

115 HRES 567 IH: Expressing support for the physician assistant (PA) profession and the designation of the week of October 6 through 12, 2017, as “National PA Week”.
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 567IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Ms. Bass (for herself, Mr. Grijalva, and Mr. Evans) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the physician assistant (PA) profession and the designation of the week of
			 October 6 through 12, 2017, as National PA Week.
	
 Whereas physician assistants (PAs) mark 50 years as a profession in 2017; Whereas quality, affordable, and accessible patient-centered health care provided by PAs contributes to the well-being and quality of life of all patients;
 Whereas PAs are often the first point of contact for many patients and play a vital role in helping them understand their medical needs and empower them to become effective advocates for their own health;
 Whereas PAs are academically and clinically prepared to practice medicine in all settings and specialties, including the diagnosis and treatment of disease, assisting at surgery, and prescribing medications;
 Whereas, as valuable members of the medical team, PAs practice medicine to enhance the delivery of high-quality health care for patients, often in medically underserved and rural areas;
 Whereas there are more than 115,500 PAs nationwide who interact with patients upwards of 350 million times annually;
 Whereas, between 2011 and 2014, the demand for PAs increased more than 300 percent; Whereas PAs have earned the respect of the general public for their dedication and contributions to people’s lives and for working as members of the health care team to ensure delivery of more effective and efficient health care services;
 Whereas, for the next 50 years and beyond, PAs will continue working within the health care team to make our health care system more effective, more efficient, and more accessible, while providing increased quality to patients; and
 Whereas the House of Representatives wishes to honor the contributions of PAs to our health care system and to the lives of patients and families across the United States and territories: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National PA Week to raise awareness, visibility, and appreciation of the physician assistant profession;
 (2)supports its goals and ideals as founded by the American Academy of Physician Assistants; and (3)encourages Congress to develop and implement policies that support and improve the education, training, professional development, research, and lives of PAs.
			